Citation Nr: 1523179	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease status post myocardial infarction, to include as due to herbicide exposure.  

2.  Entitlement to service connection for asthma, to include as due to herbicide exposure.  

3.  Entitlement to service connection for testicular tumor, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file was subsequently transferred to the RO in Huntington, West Virginia, and that RO certified the Veteran's appeal to the Board in October 2013.  

The Veteran testified before a Decision Review Officer (DRO) in October 2012 and the undersigned Veterans Law Judge (VLJ) in February 2015.  Transcripts of these hearing have been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the February 2015 Board hearing, the Veteran's representative requested to withdraw his appeal regarding his claims of entitlement to service connection for asthma and testicular tumor, to include as due to herbicide exposure.  

2.  Resolving reasonable doubt in favor of the Veteran, he was exposed to herbicides during active service in Thailand.  

3.  The Veteran has been diagnosed with ischemic heart disease status post myocardial infarction, and the evidence does not affirmatively establish that the Veteran's ischemic heart disease is unrelated to his in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for asthma, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for testicular tumor, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease status post myocardial infarction, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board herein grants the Veteran's claim of entitlement to service connection for ischemic heart disease, further discussion of VA's duties to notify and assist is not warranted.  



II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, at the February 2015 Board hearing the Veteran's representative requested to withdraw his appeal regarding his claims of entitlement to service connection for asthma and testicular tumor, to include as due to herbicide exposure.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  


III.  Service Connection - Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure during active service.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his diagnosed ischemic heart disease status post myocardial infarction is related to herbicide exposure during active service in Thailand.  

Following a full review of the lay and medical evidence of record, and as discussed below, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during active service in Thailand.  

VA's Adjudication Procedure Manual (M21-1) notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10.q.  

The M21-1 notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Such consideration only applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See id.  

The Veteran's  service personnel records, including his DD Form 214, reflect that he was stationed in Thailand during active service.  His military occupational specialty (MOS) was radio repairman.  

The Veteran has consistently reported that he spent the majority of his active service in Thailand at Camp Phu Mu, near Ubon Air Force Base.  In particular, at the February 2015 Board hearing, he testified that he came into daily contact with the perimeter of the camp, given its small size, and that he was required to perform occasional night duty wherein he would walk the perimeter to ensure that the Thai guards were awake and alert.  He further reported that he observed Thai guards spraying the perimeter of the base with some sort of herbicide, and that vegetation had been cleared along the perimeter of the camp.  Additionally, the Veteran has also reported that during his initial assignment at Korat Air Force base, his duties involved filling and stacking sand bags at the perimeter of the base.  

The Veteran is competent to report his activities while serving in Thailand, and the Board finds the Veteran's statements and oral testimony to be inherently credible.  See Layno, 6 Vet. App. 465.  Moreover, he has submitted buddy statements from servicemen who also report serving at Camp Phu Mu under similar circumstances.  Therefore, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran was likely exposed to herbicides during his active service in Thailand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran is entitled to the regulatory and statutory presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the competent private medical evidence of record, including an ischemic heart disease disability benefits questionnaire (DBQ) completed by the Veteran's private physician in November 2013, documents a current diagnosis of ischemic heart disease.  Ischemic heart disease is one of the enumerated disease associated with herbicide exposure that is subject to presumptive service connection; therefore, resolving any reasonable doubt in favor of the Veteran, presumptive service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.1.02, 3.307, 3.309.  

Because the Board is granting presumptive service connection for ischemic heart disease under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories of entitlement to service connection need not be discussed further.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  


ORDER

The appeal regarding entitlement to service connection for asthma, to include as due to herbicide exposure, is dismissed.  

The appeal regarding entitlement to service connection for testicular tumor, to include as due to herbicide exposure, is dismissed.  

Service connection for ischemic heart disease status post myocardial infarction, to include as due to herbicide exposure, is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


